Citation Nr: 0402916	
Decision Date: 02/02/04    Archive Date: 02/11/04	

DOCKET NO.  03-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's Department of Veterans Affairs 
disability compensation is subject to recoupment of the 
amount of separation pay received at discharge from service.  



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from February 1982 to 
February 1997, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the veteran's DD Form 214 shows that she received 
$31,163.40 in separation pay at the time of her discharge 
from service.  Under 10 U.S.C.A. § 1174 and 38 C.F.R. 
§ 3.700(a)(5) when separation pay is made after September 30, 
1996, as is the situation in this case, the VA will recoup 
from disability compensation an amount equal to the total 
amount of separation pay less the amount of Federal Income 
Tax withheld from such pay.  

While the RO initially recouped the gross amount of 
separation pay, the Statement of the Case indicated that the 
amount of separation pay withheld from compensation benefits 
was incorrect because it was not reduced by the amount of 
Federal taxes withheld.  Corrective action was taken and the 
veteran was to receive a payment of $6,232.68 to reimburse 
her for the excessive withholdings.  However, the record does 
not appear to reflect the specific amount of Federal taxes 
withheld, and M21-1 of the VA Adjudication Procedure Manual 
indicates that when there is a question as to whether the 
amount reported by the service department is before or after 
tax, the RO should ask the service department to confirm that 
the amount reported is the amount after withholding for 
Federal Income Tax.  See VA Adjudication Procedure Manual, 
M21-1, Part 4, paragraph 20.27.  Therefore, further 
information is needed from the service department.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran if 
further action is required on her part.  Accordingly, the 
case is REMANDED for the following action:  

The RO should contact the service 
department to ascertain the net amount of 
separation pay received by the veteran at 
the time of her discharge from service.  
After obtaining the requested information 
the RO should determine whether the 
amount recouped from the veteran's 
disability compensation award is correct.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless she is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



